DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 9/4/2018 has been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical amplification unit”, “first electronic control unit”, “second electronic control unit” and “supervision unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
		Corresponding Structure in Specification
With respect to the claimed “optical amplification unit”, paragraph [00039] of the specification identifies the structure as corresponding to figure 1, number (6).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regard to the “first electronic control unit”, “second electronic control unit” and “supervision unit”, the specification does not recite specific structure corresponding to these claimed elements, thus being non-enabling in that these elements are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“first electronic control unit”, “second electronic control unit” and “supervision unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,929,528 in view of Borwn et al (2007/0229939).
With respect to claim 1 of the present application, claims 1-19 of U.S. Patent No. 9,929,528 teach or suggest:
 A laser source, particularly for use in industrial processes [ taught by lines 1-2 of claim 1 of U.S. Patent No. 9,929,528 ], comprising: a laser beam generating unit, including at least two laser diodes for generating at least two laser beams [ suggested by lines 2-5 of claim 1 of U.S. Patent No. 9,929,528 ]; an optical amplification unit, including at least two amplifier modules configured to be respectively pumped with said at least two laser beams emitted by said at least two laser diodes and operable to emit laser beams having a higher beam quality and a lower power value with respect to said at least two laser beams emitted by said at least two diodes [ suggested by lines 6-18 of claim 1 of U.S. Patent No. 9,929,528 ]; and a laser beam switching and addressing optical unit, interposed between said generating unit and said optical amplification unit, for selectively switching and addressing the at least two laser beams emitted by said at least two diodes, said optical switching and addressing unit comprising: at least two inlets for receiving operable to respectively receive said at least two laser beams emitted by said at least two diodes [ although lines 19-26 of claim 1 of U.S. Patent No. 9,929,528 recite one inlet, a second inlet is implied by the “one or more sources’ recited by lines 3-4 of claim 1 of U.S. Patent No. 9,929,528 ]; a first optical line operable to forward a single laser beam which is obtained from the a least two laser beams [ suggested by lines 25-26 of claim 1 of U.S. Patent No. 9,929,528 ]; at least two second optical lines for forwarding the at least two laser beams emitted by said at least two diodes towards said at least two amplifying modules of said optical amplification units, said at least two amplifier modules having respective outlets connected to optical lines all converging towards a second outlet of said laser source [ suggested by lines 27-29 of claim 1 of U.S. Patent No. 9,929,528 in light of lines 3-4 of claim 1 of U.S. Patent No. 9,929,528 ]; and an optical path selector device operable to selectively direct said at least two laser beams emitted by said at least two diodes towards one of: said first optical line, so as to generate the emission of a single laser beam with a relatively higher power and a relatively lower quality at said first outlet of said laser source; or said at least two second optical lines and through said at least two amplifier modules, towards said second outlet of the laser source, so as to generate the emission of a single laser beam with a relatively lower power and a relatively higher quality at said second outlet (U2) of the laser source [ suggested by lines 30-42 of claim 1 of U.S. Patent No. 9,929,528 ]  , wherein said at least two diodes are further configured to emit laser beams having different wavelengths from each other [ claims 1-19 of U.S. Patent No. 9,929,528 do not explicitly teach using different wavelengths ] , and wherein said selector device has further comprises a first operating position in which it forwards the at least two laser beams emitted by said at least two diodes towards said second optical lines, and a second operating position in which the laser beams emitted from said diodes are made to converge into a single beam, in a condition in which said beams emitted by said diodes are at least partially overlapping with each other [ lines 8-12 of claim 1 of U.S. Patent No. 9,929,528 teach converging the output of a plurality of amplifying modules, thus suggesting this limitation ].
Claims 1-19 of U.S. Patent No. 9,929,528 do not teach “…wherein said at least two diodes are further configured to emit laser beams having different wavelengths from each other…”

Claims 2-9 and 12 are taught or suggested by claims 2-10 of U.S. Patent No. 9,929,528.
Claims 13 and 14 are rejected by the arguments applied to claims 1-9 and 12.
Allowable Subject Matter
Upon filing of a terminal disclaimer and arguments or amendments overcoming the rejection of claim 13 under 35 USC 112, claims 1-9 and 12-14 would be allowable.
The cited prior art does not teach of suggest the combination of a laser beam generating unit comprising two sources with differing wavelengths in combination with a selection an addressing unit, when these elements are taken in the entire context of claims 1-9 and 12-14.
				Other Cited Prior Art
Neuberger et al (EP000723323A2) – teaches combining plural laser outputs.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645